The bill in this case ivas filed by the appellee, S. A. Chaffin, against the New South Building & Loan Association, and sought to have a note and mortgage executed by the complainant to the defendant set aside and annulled on the ground of usury.
On February 8, 1899, a decree pro confesso was rendered against the defendant for want of an answer, and on the same day, the cause ivas submitted and heard and a final decree rendered. It is from this decree that the present appeal is prosecuted. On this appeal it is held that the rendition of a decree on the same day as a decree pro confesso is forbidden by the statute, and therefore the decree of the court must be reversed and the cause remanded.
Beversed and remanded.
Opinion by
Haralson, J.